Case 16-23958-CMB   Doc   Filed 10/21/19 Entered 10/21/19 12:54:49   Desc Main
                          Document      Page 1 of 8
Case 16-23958-CMB   Doc   Filed 10/21/19 Entered 10/21/19 12:54:49   Desc Main
                          Document      Page 2 of 8
Case 16-23958-CMB   Doc   Filed 10/21/19 Entered 10/21/19 12:54:49   Desc Main
                          Document      Page 3 of 8
Case 16-23958-CMB   Doc   Filed 10/21/19 Entered 10/21/19 12:54:49   Desc Main
                          Document      Page 4 of 8
Case 16-23958-CMB   Doc   Filed 10/21/19 Entered 10/21/19 12:54:49   Desc Main
                          Document      Page 5 of 8
Case 16-23958-CMB   Doc   Filed 10/21/19 Entered 10/21/19 12:54:49   Desc Main
                          Document      Page 6 of 8
Case 16-23958-CMB   Doc   Filed 10/21/19 Entered 10/21/19 12:54:49   Desc Main
                          Document      Page 7 of 8
Case 16-23958-CMB   Doc   Filed 10/21/19 Entered 10/21/19 12:54:49   Desc Main
                          Document      Page 8 of 8
